DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is the restraint includes a deformable restraint wire extending from the torsion spring, and configured to be deformed toward the fastening wire by the pressing force of the respective hook, and a hook support into which the restraint wire is inserted, and by which the respective hook is hooked and restrained, in combination with other features of claim 1;
the allowable subject matter of claim 6 is each holder includes a support disposed on one side of the respective restraint hole and configured to support the fastening wire, guides extending from the support toward the respective restraint hole, each guide including a guide hole to enable movement of the restraint when the restraint is deformed, and deformation restrictors formed in the guides such that the restraint is restricted to leaning toward the restraint hole, in combination with other features of claim 6;
the allowable subject matter of claim 7 is a plurality of anti-deformation ribs, each rib supporting the respective hook to prevent the respective hook from being deformed to the side opposite to the restraint, in combination with other features of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616